DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 6/16/22 is acknowledged.  The traversal is on the ground(s) that all of the claim in the same application and undue diverse search should not be required.  This is not found persuasive because the response did not point out any improper restrictions. The claims are classified in two separate CPC areas, see the previous restriction requirement; thus, intensive search is necessary.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORIKAWA et al. (US 2018/0135176, hereinafter, Morikawa.)
In regard to claim 1, in figs. 1-3, Morikawa discloses a heat treatment apparatus 1, or a processing furnace, (para [0030]) comprising:
a processing container (the outermost element shown in fig. 1, not clearly numbered) configured to accommodate and process a plurality of substrates 6, or wafer (para [0032]) in multiple tiers under a reduced-pressure environment;
a first heater 28 configured to heat the plurality of substrates accommodated in the processing container (para [0041]);
a plurality of gas supply pipes 43-46 (para [0050]) configured to supply a gas to positions having different heights in the processing container; and
a second heater 94 (para [0062]) provided on a gas supply pipe that supplies a gas to a lowermost position among the plurality of gas supply pipes, and configured to heat the gas in the gas supply pipe.
Regarding claims 3 and 5, wherein the plurality of gas supply pipes are configured to supply a same gas, N2, (para [0085].).
Regarding claims 4 and 6, wherein the gas is a purge gas (para [0085].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa as applied to claim 1 above, and further in view of KANG et al. (US 2019/0341278, hereinafter, Kang.)
In regard to claim 2, Morikawa discloses all of the claimed limitations as mentioned above. Kang also further discloses multiple gas supply lines to the chamber (fig. 1.) The heater 94 is used to heat up the gas going to the chamber. Morikawa, however, does not explicitly mention there is extra heater to the second heater heats up the second gas line. Nevertheless, since the unit heater 94 is used to heat up the gas. It is common to ascertain that the heater 94 may be used to heat up all the gases that go to the chamber when necessary. It is obvious and common in the art. For example, Kang, in figs. 1 and 2, discloses an analogous substrate processing system 100 (para [0029]) including gas lines or tubes 110a/110b (para [0029], first and second heaters 160 provided to supply heat to the tubes and the substrates in the chamber (para [0061].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use extra heater to heat the gas lines as taught in order to take the advantage.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814